        Case: 1:20-cv-00288-DCN Doc #: 25 Filed: 08/07/20 1 of 2. PageID #: 310




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 HEATHER BOTTUM,                                         Case No. 1:20-cv-00288

          Plaintiff,                                     Judge Donald C. Nugent

 -vs-
                                                         MOTION TO WITHDRAW
 CUYAHOGA COUNTY, et al.

           Defendants.




         Now come Attorneys Jacqueline Greene, Sarah Gelsomino, and Terry Gilbert of the law

firm of Friedman & Gilbert, and hereby move this Court to permit them to withdraw as counsel

for Plaintiff Heather Bottum. With this case still in early stages of litigation, Counsel ask the

Court to permit Plaintiff additional time to obtain new counsel and to respond to any pending

matters before the Court. Should the Court require additional information, Counsel ask that an ex

parte status conference be scheduled.



                                                       Respectfully submitted,

                                                       /s/Jacqueline Greene
                                                       Jacqueline Greene (0092733)
                                                       Sarah Gelsomino (0084340)
                                                       Terry Gilbert (0021948)
                                                       FRIEDMAN & GILBERT
                                                       50 Public Square, Suite 1900
                                                       Cleveland, OH 44113
                                                       T: (216) 241-1430
                                                       F: (216) 621-0427
                                                       jgreene@f-glaw.com
                                                       sgelsomino@f-glaw.com
                                                       tgilbert@f-glaw.com

                                                       Counsel for Plaintiff
      Case: 1:20-cv-00288-DCN Doc #: 25 Filed: 08/07/20 2 of 2. PageID #: 311




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                                /s/ Jacqueline Greene
                                                JACQUELINE GREENE
                                                One of the Attorneys for Plaintiff




                                                    2
